— Judgment unanimously affirmed. Memorandum: Under all of the circumstances, the remark of the complaining witness that she had known that defendant had killed his brother was not so prejudicial as to require a mistrial. This remark was not in response to any question by the prosecutor and the court promptly directed *1116that it be stricken from the record and gave a strong curative instruction in its charge. Further, there was strong evidence of defendant’s guilt. (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — attempted rape, second degree.) Present — Doerr, J. P., Denman, Boomer, Green and Balio, JJ.